ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s Amendment to the claims, filed 12/09/2021, in response to the Examiner Initiated Interview held on 12/08/2021 has been considered and made of record. Claims 1-20 are pending examination as identified in the present office action.

Drawings
The Drawings filed 09/18/2020 are proper, and have been considered and entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,825,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of claims 1, 10, and 19 further require claim limitations drawn to altering an image by a computing device, communicating a message containing the altered image data filed and indicating a portion of the image data altered by the computing device, and synchronizing with a remotely stored 
Honda et al (US 2002/0080881) and Matsui et al (US 2012/0194542) have each disclosed a method of video compression wherein at least some of the frame images are encoded based on a determination of a change in the image data with respect to a temporally previous image data, and the submission of said compressed data from an output terminal (para 0067, 0126).
Sadasue et al (US 2010/0034473) has disclosed receiving unedited image data (Fig 11), identifying an edited image area, encoding the edited region/tile, and combining the edited and non-edited encoded tiles to output an encoded image data comprising the edited and unedited image data (edited image data replaces region of unedited image data).
Lea et al (US 2017/0213370) has disclosed a method of linking edited image tiles to the original image data, and incorporating said edited tiles in an output image.
Brett (US 2007/0253640) has disclosed a method of selecting of a region to edit, and editing said region.
Shivanna et al (US 2009/0202179) has disclosed a method of selecting and editing a region of interest at a client device, saving changes to the ROI as a separate file, compressing the ROI and image to transfer images (Fig 1, para 0026).
Wee et al (US 6697061) has disclosed a video and image compression technique that detects if an edit to the video/image data has occurred, in which region it has occurred, determines a new compression for said region, and compressed the changed/edited region based on the new compression information (col 5 lines 10-33, col 6 lines 27-45).
Easwar et al (US 7194032) has disclosed editing an image region by overlaying image data over a region, then only re-determining the compression for said edited region (abstract).
Takahashi et al (US 2012/0243781) has disclosed (para 0038) a system and method of compressing image data, decompressing image data, applying user edits to regions of the image data, determining the change or not of compression parameters based on the user edits, and compressing the image data based on the changed (or not) compression parameters (para 0034-0037).
Platzker et al (US 6388654) has disclosed a method of updating originally displayed image data by recording changes made to the originally displayed image, and updating the originally displayed image by encoding and transmitting only the recorded changes to the display device.  In particular, see Figure 5, wherein the collaborative environment (Fig 1) utilizes changes made to the image data at one or more client stations to update the shared displayed image data (composite image of Fig 5).
Berger et al (US 8208762) has disclosed a method of updating a datastore having the original version of an image data by updating portions of an image data identified as being edited by a client computing device. Said updating performed by performing image processing operations on the original datastore image according to a received edit list transmitted from the client device.
Du et al (US 2009/0063949) has disclosed a method of editing a document at a computing device (para 0032-0036) wherein the edits to said document are recorded in a file referred to as a “DOM tree”, said DOM tree then being utilized to update the document data stored in persistent data storage on a server.
Jain et al (“TAPER: Tiered Approach for Eliminating Redundancy in Replica Synchronization”)  has disclosed a method of reducing network traffic by identifying only portions of data in a packet to be sent that are non-redundant, then transmitting said non-redundant data.
Manzoor et al (“Optimizing Bandwidth Usage and Supporting Block Level Synchronization in MultiSync – A MultiAgent System for Ubiquitous File Synchronization”) has disclosed a method of reducing the necessary bandwidth to update files across a network by limiting the transfer of files to the difference between a file and a file to be synchronized.
Traut et al (US 2006/0155735) has disclosed dividing an image to be stored into segments, analyzing a stored version the corresponding image, and storing only segments corresponding to non-duplicate segments of a corresponding image in a storage device.
The known prior art (see references Traut et al and Manzoor et al) have disclosed techniques for improving the storage of data by limiting the storage of data to only new/non-redundant portions of data, wherein redundancy is determined by a comparison of the already transferred data with the stored version of the data. The known prior art (Jain et al) has disclosed a technique for limiting network traffic by identifying only portions of the data to be transferred that are non-redundant with respect to the stored version of said data. Hence the prior art has not further disclosed a message containing only the portions of data to be stored that are the altered versions of said data, wherein said message is communicated from the computing device altering said image data portions.  Furthermore, said prior art has not further disclosed using the message and portion to create a synchronized composite file at a remote storage device as required by the present set of claim limitations. Prior art such as Berger et al and Du et al have disclosed methods of updating the stored image or document data by transmitting the change operations to be performed on said stored document image data.  Based at least on the above cited prior art and the known prior art the present claim limitations of independent claims 1, 10, and 19 have not been anticipated. Furthermore, neither the known prior art, cited prior art, or reasonable combinations thereof have disclosed or made obvious the presented limitations of independent claims 1, 10, and 19. Therefore, independent claims 1, 10, 19, and corresponding dependent claims 2-9, 11-18, and 20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666